Name: Decision of the EEA Joint Committee No 10/94 of 12 August 1994 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: research and intellectual property;  European construction;  technology and technical regulations
 Date Published: 1994-09-29

 29.9.1994 EN Official Journal of the European Communities L 253/32 DECISION OF THE EEA JOINT COMMITTEE No 10/94 of 12 August 1994 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Article 1 of Protocol 31 to the Agreement lays down the cooperation in the field of research and technological development as regards the implementation of the Community third framework programme (1990 to 1994) (1) through its specific programmes; Whereas it is appropriate to extend this cooperation to the implementation of the Community fourth framework programme (1994 to 1998) (2) through its specific programmes; Whereas Protocol 31 should therefore be amended in order to allow this extended cooperation as from the date of the adoption of the abovementioned fourth framework programme, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Protocol 31 to the Agreement shall be replaced by the following: Article 1 Research and technological development 1. The EFTA States shall, from 1 January 1994, participate in the implementation of the framework programmes of Community activities in the field of research and technological development referred to in paragraph 5, through participation in their specific programmes. 2. The EFTA States shall contribute financially to the activities referred to in paragraph 5 in accordance with Article 82 (1) (a) of the Agreement. 3. The EFTA States shall participate fully in all the EC committees which assist the EC Commission in the management, development and implementation of the activities referred to in paragraph 5. 4. Given the particular nature of the cooperation foreseen in the field of research and technological development, representatives of the EFTA States shall in addition be associated with the work of the Scientific and Technical Research Committee (Crest) and other EC committees which the EC Commission consults in this field, to the extent necessary for the good functioning of that cooperation. 5. The following Community acts, as well as acts deriving therefrom, are the object of this Article:  B390 D 0221: Council Decision 90/221/EEC/Euratom of 23 April 1990 concerning the framework programme of Community activities in the field of research and technological development (1990 to 1994) (OJ No L 117, 8. 5. 1990, p. 28),  394 D 1110: Decision No 1110/94/EC of the European Parliament and of the Council of 26 April 1994 concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998) (OJ No L 126, 18. 5. 1994, p. 1). 6. Evaluation and major redirection of activities in the framework programmes of Community activities in the field of research and technological development referred to in paragraph 5 shall be governed by the procedure referred to in Article 79 (3) of the Agreement. 7. The Agreement shall be without prejudice, on the one hand, to the bilateral cooperation taking place under the framework programme for Community activities in the field of research and technological development (1987 to 1991) (3) and, on the other hand, in so far as they concern cooperation which is not covered by the Agreement, to the bilateral framework agreements for scientific and technical cooperation between the Community and the EFTA States. Article 2 This Decision shall enter into force on 1 November 1994 provided that all the notifications required under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 12 August 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 117, 8. 5. 1990, p. 28. (2) OJ No L 126, 18. 5. 1994, p. 1.